Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-23-2002

USA v. Saunders
Precedential or Non-Precedential:

Docket 1-2058




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Saunders" (2002). 2002 Decisions. Paper 30.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/30


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ___________

                      No. 01-2058
                      ___________

               UNITED STATES OF AMERICA

                           v.

     ERIC SPENCER SAUNDERS, a/k/a ERIC K. SPENCER

                                    Eric Spencer Saunders,

                                Appellant
                      ___________

    On Appeal from the United States District Court
        for the Middle District of Pennsylvania

District Court Judge: The Honorable James F. McClure, Jr.
             (D.C. Criminal No. 00-cr-00072)
                       ___________

      Submitted Under Third Circuit L.A.R. 34.1(a)
                    January 8, 2002

 Before: MANSMANN, RENDELL, and FUENTES, Circuit Judges

           (Opinion Filed: January 22, 2002)
                ________________________

                    MEMORANDUM OPINION
                 ________________________
FUENTES, Circuit Judge:
     Following a bench trial, Defendant Eric Spencer Saunders was
convicted on April
23, 2001 on one count of conspiracy to distribute and possession with
intent to distribute
cocaine base, in violation of 21 U.S.C.    846 and 841(b)(1)(A)(iii), and
one count of
possession with intent to distribute cocaine base and aiding and abetting,
in violation of
21 U.S.C.    841(a)(1) and 841(b)(1)(A)(iii) and 18 U.S.C.   2. Saunders
was sentenced
to ten years imprisonment. He appeals, challenging the District Court's
refusal to rely on
an unpublished Pennsylvania Superior Court memorandum opinion in ruling on
Saunders's motion to suppress. Because we conclude that reliance on the
unpublished
opinion would be improper for all the reasons stated by the District
Court, we affirm.
                                I
     Saunders's arrest arose from a traffic stop by Pennsylvania State
Police Trooper
Terrance Jankouskas. Saunders moved to suppress the evidence seized from
that stop,
and Jankouskas testified at the suppression hearing. In a post-hearing
brief, Saunders
challenged Jankouskas's credibility, and presented to the court two
unpublished
Pennsylvania Superior Court memorandum opinions. In one of those cases,
Commonwealth v. Brown, 01487 Philadelphia 1996, at 5 n.4, cited as
Commonwealth v.
Parker, 707 A.2d 551 (table) (Pa.Super.Ct.1997), Jankouskas signed the
complaint and
presumably was the arresting officer in an arrest arising from a vehicle
stop. The
Pennsylvania Superior Court noted in a footnote that the trial court judge
in Brown "had
credibility concerns with the testimony of the arresting officer" because
the judge found
that "it was clearly the intention of the officer to induce a search."
Id.
     The District Court denied the suppression motion. United States v.
Griggs, 114
F.Supp.2d 334 (M.D.Pa. 2000). It stated that it would not consider the
concerns raised in
Brown because it is improper to cite to unpublished opinions and any
credibility concerns
in Brown had nothing to do with Saunders's case. Id. at 351. It also
held that Brown is
of questionable relevance because evidence of subjective intent may not be
considered for
suppression purposes. The court observed that impeachment of Jankouskas
with the
statement in Brown was barred by the Federal Rules of Evidence because the
impeachment material was not presented at the suppression hearing and
subjected to
cross-examination. Id. It concluded that Brown "is [not] of any
practical use for present
purposes and will not rely on [it] for any purpose." Id. at 352.
     We have jurisdiction over his appeal under 28 U.S.C.   1291.
Saunders's counsel
only appeals the refusal of the District Court to consider Brown in his
suppression
decision.

                                 II
     "We review a district court's decision to admit or exclude evidence
for abuse of
discretion." United States v. Mathis, 264 F.3d 321, 326-27 (3d Cir.
2001). To the extent
that the court's rulings "were based on an interpretation of the Federal
Rules of Evidence,
however, our review is plenary." United States v. Serafini, 233 F.3d 758,
768 n.14 (3d
Cir. 2000).
     Saunders argues that although the District Court claimed that it is
improper to cite
to unpublished opinions, the court could have relied on Brown because
Saunders sought
to use it for reasons unrelated to its precedential value. Yet as the
District Court held, the
Pennsylvania Superior Court expressly bars usage of such opinions except
under limited
circumstances not present here. As stated in every table reporting such
opinions in the
Atlantic Reporter, including Brown itself:
                     An unpublished memorandum decision shall not be relied
upon or cited by
           a Court or party in any other action or proceeding, except that
such a
           memorandum decision may be relied upon or cited (1) when it is
relevant
           under the doctrine of law of the case, res judicata, or
collateral estoppel, and
           (2) when the memorandum is relevant to a criminal action or
proceeding
           because it recites issues raised and reasons for a decision
affecting the same
           defendant in a prior action or proceeding.
See, e.g., Commonwealth v. Parker, 707 A.2d 551 (Pa.Super.Ct. 1997)
(table) (citing Pa.
Super. Ct. R. 65.37) . The District Court did not err in failing to rely
on this unpublished
opinion.
     Further, the Pennsylvania Superior Court's offhand statement in a
footnote to an
unpublished opinion in an unrelated case simply has no bearing on
credibility or any other
suppression issue in this case, and is inadmissible in any event. The
District Court
observed that because Saunders did not present Brown at the suppression
hearing and
Jankouskas was not cross-examined about it, under Federal Rule of Evidence
608(b) it
was improper for it to be used to impeach him. We find no error in this
conclusion.
Saunders argues that the court had authority to "waive strict application"
of Rule 608(b)
because this dispute arose in a suppression context, not at trial. Even
if true, however, the
court did not abuse its discretion by applying the rule nonetheless.
     We find Saunders's additional arguments contesting the District
Court's treatment
of Brown to lack merit. The District Court did not abuse its discretion
in deciding not to
rely on Brown, and did not err in its legal interpretation of the Federal
Rules of Evidence.
We therefore affirm the judgment of the District Court.

_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                        /s/Julio M. Fuentes
                                        Circuit Judge